Dismissed and Memorandum Opinion filed June 2, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00854-CR

                     JOHN MICHAEL ENARD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1375416

                 MEMORANDUM                     OPINION


      Appellant entered a “guilty” plea to failure to comply with a sex-offender
registration requirement. In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant to confinement for two years in
the Institutional Division of the Texas Department of Criminal Justice. We dismiss
the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2